DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to specification and to claims 1, 12 and 16, the cancelation of claims 8, 15 and 17, as well as the addition of claims 21-23, as filed on April 14, 2022, are acknowledged. 
Applicant’s arguments with respect to amended claims 1,12 and 16 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latchford et al. (US20020001778).
Regarding claim 16, Latchford discloses a method of patterning a semiconductor device (abstract and paragraph 0054), the method comprising: depositing a carbon-containing layer over a substrate (amorphous carbon layer 204, paragraph 0048 and Fig. 2B); depositing an amorphous silicon layer directly on the carbon-containing layer (amorphous silicon layer 206, paragraph 0049 and Fig. 2B); spin coating a photosensitive layer over the amorphous silicon layer (resist layer 208, paragraph 0050 and Fig. 2B); and using a lithography process, patterning the photosensitive layer to provide a first opening (paragraph 0051 and Figs. 2B-2C); etching the amorphous silicon layer through the first opening (paragraph 0051 and Fig. 2D); using the etched amorphous silicon layer as a masking element during an etching of the deposited carbon-containing layer (paragraph 0051 and Fig. 2D).  Latchford is silent about wherein during the etching of the deposited carbon-containing layer, the amorphous silicon layer getters at least one of oxygen or carbon.  However, Latchford discloses that the etching of the deposited carbon-containing layer uses an oxygen containing gas (paragraph 0051) and the amorphous silicon is exposed during the etching (paragraph 0051 and Fig. 2D).  An exposed amorphous silicon inherently getters oxygen, as evidenced by Lee et al. (paragraph 0003, JP2002075990, a machine-translated English version is used). 
Regarding claim 22, Latchford discloses wherein the gettering converts a region of the amorphous silicon layer to an SiO2 polymer composition (a native oxide on exposed amorphous silicon, paragraph 0051 and Fig. 2D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Latchford et al. (US20020001778) in view of Ueda (US20120329236).
Regarding claim 1, Latchford discloses a method for lithography patterning (Fig. 2), comprising: providing a substrate (substrate 200, paragraph 0047 and Fig. 2A); forming a target layer over the substrate (layer 202, paragraph 0047 and Fig. 2A); and forming a patterning layer, wherein the forming the patterning layer, includes: depositing a first layer having an organic composition (amorphous carbon layer 204, paragraph 0048 and Fig. 2B); depositing a second layer including over 50 atomic percent of silicon (amorphous silicon layer 206, paragraph 0049 and Fig. 2B); and depositing a photosensitive layer on the second layer (resist layer 208, paragraph 0050 and Fig. 2B).  Latchford is silent about wherein the depositing the first layer and the depositing the second layer are performed in-situ and provide a continuous variation in carbon (C) to silicon (Si) ratio from the first layer to the second layer.  However, Latchford discloses that the first layer is deposited by a plasma chemical vapor deposition process (paragraph 0035), and the second layer is an amorphous silicon (paragraph 0049).  In addition, Ueda teaches that an amorphous silicon may be formed by plasma chemical vapor deposition (CVD) process (paragraph 0099).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a plasma CVD process, which is a known process for depositing the amorphous layer as taught by Ueda in the method of Latchford, in order to deposit the second layer, with a reasonable expectation of success.  When both layers are deposited by plasma CVD processes, it would be obvious for one of ordinary skills to deposit both layer in a single plasma CVD chamber in order to reduce equipment cost and production time.  Because the first layer comprise carbon and the second layer comprises silicon, the deposition of the second layer, which is performed at elevated temperature (400 to 500oC as taught by Ueda, paragraph 0099), would results in a continuous variation in carbon (C) to silicon (Si) ratio from the first layer to the second layer due to interface diffusion.  Additionally, the limitation “wherein the depositing the first layer and the depositing the second layer provide a continuous variation in carbon (C) to silicon (Si) ratio from the first layer to the second layer” is not given weight because it simply expresses the intended result of a process step positively recited.  See MPEP 2111.04.I.  
Regarding claim 2, Latchford discloses wherein the target layer is an interlayer dielectric (ILD) layer formed over the substrate (paragraphs 0047 and 0053).  
Regarding claim 3, Latchford discloses patterning the photosensitive layer, wherein the patterning defines a metallization layer to be formed in the ILD layer (a damascene structure to form metal interconnect, paragraph 0053 and Figs. 2B-2E).
Regarding claim 4, Ueda discloses wherein the depositing the second layer is performed by chemical vapor deposition (CVD, paragraph 0099).
Regarding claim 5, Latchford discloses wherein the depositing the photosensitive layer is performed by spin-on coating (paragraph 0074).
Regarding claim 6, Latchford discloses wherein the depositing the second layer includes forming an amorphous silicon (a-Si) layer (paragraph 0049).
Regarding claim 7, Ueda discloses wherein the amorphous silicon layer is hydrogenated a-Si (paragraph 0099).
Regarding claim 9, Latchford discloses wherein the depositing the first layer includes depositing amorphous carbon (paragraph 0048).
Regarding claim 10, Latchford discloses wherein the amorphous carbon is deposited by chemical vapor deposition (paragraph 0035).
Regarding claim 21, Latchford discloses wherein depositing the photosensitive layer includes depositing the photosensitive layer on a top surface of the second layer (paragraph 0050 and Fig. 2B). Latchford is silent about a silicon oxide layer being formed on a top surface of the second layer; however, a silicon oxide is inherently formed on an amorphous silicon surface when exposed to the atmosphere, as evidenced by Tumura et al. (US20020036289).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Latchford et al. (US20020001778) in view of Ueda (US20120329236) as applied to claim 1 above, and further in view of Silva et al. (Proc. SPIE, vol. 10583, year 2018, pages 105830V-1 to 105830V-15).
Regarding claim 11, Latchford is silent about depositing an adhesion layer between the second layer and the photosensitive layer.  However, Silva teaches that depositing an adhesion layer (a priming layer) between a silicon hardmask such as amorphous silicon (a-Si) and a photosensitive layer (resist) promotes resist adhesion (section 2.3, page 105830V-05).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to deposit an adhesion layer between the second layer and the photosensitive layer in the method of Latchford, in order to promote adhesion of the photosensitive layer to the second layer.  
Claims 12-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (Proc. of SPIE, vol. 10146, year 2017, paper#1014607) in view of Meng et al. (12th IEEE International Conference on Solid-State and Integrated Circuit Technology (ICSICT), paper#978-1-4799-3282-5/14, pages 1-3, 2014).
Regarding claim 12, Goldfarb discloses a method for lithography patterning (Fig. 1), comprising: providing a target layer (the dielectric layer, Fig. 1); depositing an organic bottom layer of a multi-layer patterning stack (OPL layer, Fig. 1); forming a silicon-containing layer of the multi-layer patterning stack over the organic bottom layer using a deposition process providing of precursors delivered toward a surface of the organic bottom layer and chemically modifying the precursors to obtain the silicon-containing layer on the surface, wherein the silicon-containing layer has at least 50% silicon (amorphous CVD silicon, 2nd paragraph in section 2.2 and Fig. 1); forming a resist layer over the silicon-containing layer (EUV resist layer, Fig. 1); exposing a portion of the resist layer to a radiation to provide a patterned resist layer (Fig. 1); performing a first etching process, wherein the first etching process is selective to the silicon-containing layer, wherein the first etching process removes a portion of the silicon- containing layer uncovered by the patterned resist layer to expose a top surface of the organic bottom layer forming a patterned silicon-containing layer over the deposited organic bottom layer (Fig.1 and 2nd paragraph in section 2.2); after etching the portion of the silicon-containing layer, etching a portion of the organic bottom layer uncovered by the patterned silicon-containing layer to form a patterned organic bottom layer (Fig. 1); and using the patterned bottom organic layer to define a pattern in the target layer (Fig. 1). Goldfarb is silent about the patterned silicon-containing layer having tapered sidewalls.  However, Goldfarb discloses the etching process used to form the patterned silicon-containing layer is a reactive ion etch process (Fig. 1).  A reactive ion etch process commonly results in a tapered sidewall; for example, Meng discloses tapered sidewall in a patterned amorphous silicon (a-Si) layer formed using a reactive ion etch process (Fig. 3 and first paragraph on page 3).
Regarding claim 13, Goldfarb discloses wherein the deposition process is chemical vapor deposition (amorphous CVD silicon, 2nd paragraph in section 2.2).
Regarding claim 23, Goldfarb discloses wherein the etching the portion of the organic bottom layer includes removing the patterned resist layer, wherein during the using the patterned bottom organic layer to define the pattern in the target layer a top surface of the patterned silicon-containing layer is free from the patterned resist layer (Fig. 1).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (Proc. of SPIE, vol. 10146, year 2017, paper#10146-07) in view of Meng et al. (12th IEEE International Conference on Solid-State and Integrated Circuit Technology (ICSICT), paper#978-1-4799-3282-5/14, pages 1-3, 2014) as applied to claim 12 above, and further in view of Raley et al. (US20170256395).
Regarding claim 14, Goldfarb is silent about trimming the patterned bottom organic layer prior to using the patterned bottom organic layer to define the pattern.  However, Gldfarb discloses that the bottom organic layer is OPL used as an etching mask (Fig. 1).  In addition, Raley teaches that a CD trimming process is performed on a mask comprising OPL in order to match CD width to target CD (paragraphs 0056-0057).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to trim the patterned bottom organic layer prior to using the patterned bottom organic layer to define the pattern in the method of Goldfarb, in order to match CD width to target CD as taught by Raley.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Latchford et al. (US20020001778) as applied to claim 16 above, in view of Ueda (US20120329236).
Regarding claim 18, Latchford is silent about wherein the depositing the amorphous silicon layer includes chemical vapor deposition, atomic layer deposition, or physical vapor deposition.  However, Ueda teaches that an amorphous silicon may be formed by plasma chemical vapor deposition (CVD) process (paragraph 0099).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a plasma CVD process, which is a known process for depositing the amorphous layer as taught by Ueda in the method of Latchford, in order to deposit the amorphous silicon layer, with a reasonable expectation of success.
Regarding claim 19, Latchford is silent about wherein the etching the amorphous silicon layer introduces atoms from an etching gas into the amorphous silicon layer to form a transformed silicon layer.  However, Latchford discloses that the etching the amorphous silicon layer is performed using an appropriate chemical etchant (paragraph 0051).  In addition, Ueda teaches that etching an amorphous silicon layer can be performed by introducing atoms from an etching gas into the amorphous silicon layer to form a transformed silicon layer (paragraph 0101).
Regarding claim 20, Ueda discloses wherein the introduced atoms are oxygen (paragraph 0101). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713